The Chancellor.
I concur in the conclusion at which the vice chancellor has arrived in relation to the personal property which came from her uncle ; which I think, as between her and the creditors of her husband, she had in equity a right to have settled to her separate use for the support of herself and her children. Independent of the fact that she had previously given up a large portion of her patrimony for the payment of her husband’s creditors, it is not alleged or proved that the personal estate included in this settlement was any thing more than a reasonable support for herself and her children. And as this court would have protected it against the husband and his creditors, if the settlement had not been made, there is no reason for setting aside the settlement which has been voluntarily made without a decree of the court.
I am, however, obliged to dissent from the opinion of the vice chancellor so far as relates to the husband’s interest as tenant by the courtesy initiate in his wife’s real estate. In the case of Van Duzer v. Van Duzer, (6 Paige’s Rep. 366,) upon a review of all the cases on the subject, I arrived at the conclusion that the legal estate of the husband in his wife’s real property as tenant by the curtesy initiate, could not be protected in equity from the claims of his creditors who had a right to sell the same upon their executions at law. And as the debt in the present case existed at the time of this settlement in 1829, and as there is nothing in the case to show that the husband retained to himself sufficient property of his own to satisfy all existing debts or claims for which he was then liable, the assignment of his life estate in his wife’s lands cannot be sustained as against these prior creditors. The decree, so far as relates to that life estate, must therefore be reversed ; and instead of dismissing the bill, the decree must declare the conveyance of the husband’s life estate in his wife’s real property to the defendant Bogardus, to be inoperative and void as against the complainant’s judgment, but that the conveyance of the personal property to the trustee is valid ; and that the conveyance of the real estate in trust is also *173valid, except as against the previous creditors of the husband. The decree must also direct that the husband’s life estate as tenant by the curtesy initiate in the real property conveyed to the trustee, or so much thereof as may be necessary to satisfy the complainant’s debt and costs be sold, upon the usual notice, under the direction of one of the masters of this court, and that the trustee join with the master in a conveyance of such life estate to the purchaser or purchasers upon such sale. The master is also to pay the debt and costs out of the proceeds of such sale, and bring the surplus, if any, into court to abirle its further order ; and any of the parties to this suit are authorized to become purchasers at such sale. And all other questions and directions are to be reserved until the coming in of the master’s report.